DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s amendment/argument received on 11/24/2020. Claims 1-6 are rejected, and claims 7-14 are withdrawn. Applicant added claim 15 new, which is also rejected as shown below.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated  by Catlin (US 2016/0075290 A1).

providing a tool comprising at least one depositing unit for depositing a fluid curable plastic (Figure 3 item 30 includes item 40-printing head configured to dispose material 42 onto a rear surface 44 of decorative layer 36; [0018]-[0022]; [0042]; [0019] and [0021] recites that material maybe filament or heated liquids/resin, listed in [0020]), and a receiving device with a receiving surface for receiving a carrier part with a front side and with a rear side (Fig 3 item 34 platen; [0042]), wherein the depositing unit and the receiving device are movable relative to one another ([0022] and [0042] describes both the printing nozzle and platen are movable); applying the carrier part onto the receiving surface in a manner such that the front side of the carrier part at least regionally lies on the receiving surface (Fig 3, item 36-decorative layer is placed on 34); at least regionally depositing the fluid, curable plastic onto the carrier part surface in a layered manner, such that at least one plastic element which is materially connected to the carrier part is generatively manufactured; and curing the plastic ([0025]-[0042]).
As for claims 2-7, Catlin further teaches wherein an adhesive is deposited onto the carrier part surface at least regionally, before the depositing of the fluid, curable plastic ([0021]-[0022] recites having multilayer, and thus “first material layer” between cover and second material layer is considered adhesive for bonding the cover with the second material layer); wherein the receiving surface is structured [shaped] at least regionally and for forming the plastic element which is connected to the carrier part, the fluid, curable .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Catlin (US 2016/0075290 A1) in view of either one of Breunig et al (US 2012/0032592 A1) or Hayes et al (US 2009/0174121 A1).
As for claim 15, Catlin teach all the limitations to the claim invention as discussed above and do not limit the movement or configuration of the print head to dispense the materials ([0022]), however, fails to teach where the curable plastic is deposited at least regionally directly onto the structured surface. 
It is noted that since Catlin teaches one configuration where heated liquid is disposed onto rear surface of the decorative layer ([0019][0022]), the opposite would have been obvious such as inject material directly onto the structure surface to either laminate the decorative surface or to add additional a plastic film to transparent cover the decorative surface. 
For example, Breunig et al shows transparent decorative film (12) applied to a flat carrier element (30) and back injection molded with two plastic layers (14,16) (see abstract; Figs 1-2). 

 It would have been obvious to modify Catlin to dispense materials via the print head on to the structured surface directly ([0022]-[0023]), in order to form desired shaped trim component having a transparent layer on the opposite sides, as taught by either one of Breunig et al or Hayes, for producing a part having desired functional/material characteristics and look. The examiner does not find any novel feature by having to directly dispense on the receiving surface, and it is noted that claims as written is broad.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive:
Applicant argued the rejection made for claims 1-7, under 35 USC 102(a)(1)/102(a)(2) as being anticipated by Catlin (U 2016/0075290). It is mainly argued that Catlin’s decorative layer (36,39) is relatively thin layer that has a surface (39) and rear surface (44) that the printing head (40) disposes material (42) on. It was alleged that rather, the material (49) could be regarded as the carrier, where this material 49 is not arranged on the receiving surface, but on the decorative layer. 
Examiner’s response: the applicant’s argument are not found persuasive. It is noted that the Applicant can be its own lexicographer; for example if the claim recites “carrier” such broadly could be anything such as “decorative layer” as taught in Catlin, 
Applicant then argued that Catlin fails to teach or suggest wherein the receiving surface is “structured” at least regionally and for forming the plastic element which is connected to the carrier part, the fluid curable plastic is deposited at least regionally onto an outer edge of the carrier part and onto the structured receiving surface in a manner that the plastic element comprises a structured surface which corresponds to the structured receiving surface, as recited in dependent claim 3. 
Examiner’s response: the examiner notes that the term “receiving surface structured” broadly can represent any shaped surface, unless applicant clearly recites the features of the structured surface, which is yet to be claimed. With such being said, Catlin teaches wherein the receiving surface is structured [shaped] ([0023] states can be contoured or any other shape) at least regionally and for forming the plastic element which is connected to the carrier part, the fluid, curable plastic is deposited at least regionally onto an outer edge of the carrier part and onto the structured receiving surface in a manner such that the plastic element comprises a structured surface which corresponds to the structured receiving surface (Fig 3 shows receiving surface/platen 34 shaped accordingly, and as also discussed in [0019]]-[0023]). With such being said, the applicant’s argument are not persuasive and examiner urges applicant to amend claim accordingly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0002138 A1 teaches decorative patterns covered by an . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743